BYRNES, Judge.
This is an appeal from a judgment awarding a curator ad hoc $1,412.00 in fees for his representation of twelve absent defendants in a> suit to quiet certain tax titles. We affirm.
The sole issue before this court is the amount of the fee. At a hearing on a Rule Nisi to fix the fee, the curator testified and was cross examined concerning his work on behalf of the absent defendants and the time it involved.
We have reviewed the transcript of that hearing and cannot say that the'trial judge’s ruling was an abuse of his discretion under C.C.P. Art. 5096. In determining a curator’s fees, the trial judge should consider the nature of the case, the amount in controversy, the responsibility incurred, the complexity of the issues, the legal experience and knowledge of the attorney appointed as curator, and the ability of the plaintiff to pay. Tarver v. Allaun, 47 So.2d 440 (La.App. 2nd 1950), Cockrell v. Moran Corp., 205 La. 761, 18 So.2d 174 (1944).
In this case, the curator is a well known, highly experienced attorney. The issues involved, while not overwhelmingly complex, nonetheless involved important property rights, and required careful study of several aspects of the law. No evidence was introduced showing that the plaintiff could not pay this fee. Under these circumstances, we will not disturb the trial court’s ruling. However, because the fee awarded was in the upper range of the court’s discretion, we will deny the curator’s request, made in an answer to this appeal, for additional fees.
Costs of this appeal are to be borne by appellant.
AFFIRMED.